 1   Aaron J. Fischer (SBN 247391)                      Jessica Valenzuela Santamaria (SBN 220934)
      Aaron.Fischer@disabilityrightsca.org               jvs@cooley.com
 2   Anne Hadreas (SBN 253377)                          Mark A. Zambarda (SBN 314808)
      anne.hadreas@disabilityrightsca.org                mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                       Addison M. Litton (SBN 305374)
     1330 Broadway, Suite 500                            alitton@cooley.com
 4   Oakland, CA 94612                                  COOLEY LLP
     Telephone: (510) 267-1200                          3175 Hanover Street
 5   Fax: (510) 267-1201                                Palo Alto, CA 94304-1130
                                                        Telephone: (650) 843-5000
 6   Tifanei Ressl-Moyer (SBN 319721)                   Facsimile: (650) 849-7400
      tifanei.ressl-moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                       Attorneys for Plaintiffs
     1831 K Street
 8   Sacramento, CA 95811
     Telephone: (916) 504-5800                          Todd H. Master (SBN 185881)
 9   Fax: (916) 504-5801                                 tmaster@hrmrlaw.com
                                                        Shawn M. Ridley (SBN 144311)
10   Donald Specter (SBN 83925)                          sridley@hrmrlaw.com
      dspecter@prisonlaw.com                            HOWARD ROME MARTIN & RIDLEY
11   Margot Mendelson (SBN 268583)                      1900 O’Farrell Street, Suite 280
      mmendelson@prisonlaw.com                          San Mateo, CA 94403
12   Sophie Hart (SBN 321663)                           Telephone: (650) 365-7715
      sophieh@prisonlaw.coom                            Facsimile: (650) 364-5297
13   PRISON LAW OFFICE
     1917 Fifth Street                                  Attorneys for Defendants
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704

16   Attorneys for Plaintiffs

17                                     UNITED STATES DISTRICT COURT

18                                 EASTERN DISTRICT OF CALIFORNIA

19                                        SACRAMENTO DIVISION

20

21    LORENZO MAYS, RICKY                          )   Case No. 2:18-cv-02081 TLN KJN
      RICHARDSON, JENNIFER BOTHUN,                 )
22    ARMANI LEE, LEERTESE BEIRGE, and             )   STIPULATED BRIEFING SCHEDULE
      CODY GARLAND, on behalf of themselves        )   FOR PLAINTIFFS’ MOTION FOR
23    and all others similarly situated,           )   PARTIAL SUMMARY JUDGMENT OR
                                                   )   IN THE ALTERNATIVE PRELIMINARY
24                       Plaintiffs,               )   INJUNCTION RE: MENTAL HEALTH
                                                   )   CARE AND SOLITARY CONFINEMENT;
25           v.                                    )   ORDER
                                                   )
26    COUNTY OF SACRAMENTO,                        )   JUDGE:    Hon. Kendall J. Newman
                                                   )
27                       Defendant.                )   Complaint Filed: July 31, 2018
                                                   )
28                                                 )
 1          IT IS HEREBY STIPULATED by and between Plaintiffs Mays, Richardson, Bothun, Lee,

 2   Beirge, and Garland, on behalf of the Plaintiff Class, and Defendant County of Sacramento, through

 3   their respective counsels of record, as follows:

 4          1) Defendant’s Opposition to Plaintiffs’ Motion for Partial Summary Judgment or in the

 5   Alternative Preliminary Injunction re Mental Health Care and Solitary Confinement shall be filed no

 6   later than March 29, 2019.

 7          2) Plaintiffs’ reply to Defendant’s Opposition shall be filed no later than April 19, 2019.

 8          3) Plaintiffs’ motion shall be heard on May 16, 2019, at 10:00 a.m., or as soon thereafter as

 9   the matter may be heard.

10          IT IS SO STIPULATED.

11                                                          Respectfully submitted,
12
     Dated: February 12, 2019                               /s/ Margot Mendelson
13                                                          Margot Mendelson (SBN 268583)
                                                            PRISON LAW OFFICE
14
                                                            Attorney for Plaintiffs
15

16   Dated: February 12, 2019                               /s/ Aaron Fischer (as authorized 2/11/19)
17                                                          Aaron J. Fischer (SBN 247391)
                                                            DISABILITY RIGHTS CALIFORNIA
18                                                          Attorney for Plaintiffs
19
     Dated: February 12, 2019                                /s/ Jessica Valenzuela Santamaria (as
20                                                          authorized 2/11/19)
21                                                          Jessica Valenzuela Santamaria (SBN 220934)
                                                            COOLEY LLP
22
                                                            Attorney for Plaintiffs
23

24   Dated: February 12, 2019                               /s/ Todd H. Master (as authorized 2/6/19)

25                                                          Todd H. Master (SBN 185881)
                                                            HOWARD ROME MARTIN & RIDLEY
26                                                          Attorney for Defendants
27

28
                                                                 STIP. BRIEFING SCHED. FOR PLS.’ MOTION FOR PARTIAL SUMM.
                                                                    JUDGMENT OR IN THE ALT. PREL. INJUNCTION RE: MENTAL
                                                        1                 HEALTH CARE AND SOLITARY CONFINEMENT; ORDER
                                                                                              CASE NO.: 2:18-CV-02081 TLN KJN
 1             IT IS SO ORDERED.

 2   Dated: February 14, 2019
 3

 4   /mays2081.stip.fb

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          STIPULATION
                                   2   CASE NO.: 2:18-cv-02081 TLN KJN
